
	

115 HR 6206 RH: Coast Guard Blue Technology Center of Expertise Act
U.S. House of Representatives
2018-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 799
		115th CONGRESS2d Session
		H. R. 6206
		[Report No. 115–1020]
		IN THE HOUSE OF REPRESENTATIVES
		
			June 25, 2018
			Mr. Garamendi (for himself and Mr. Hunter) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		
			November 13, 2018
			Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
		
		
			
		
		A BILL
		To direct the Commandant of the Coast Guard to establish a Blue Technology center of expertise, and
			 for other purposes.
	
	
 1.Short titleThis Act may be cited as the Coast Guard Blue Technology Center of Expertise Act. 2.Coast Guard Blue Technology center of expertise (a)EstablishmentNot later than one year after the date of the enactment of this Act and subject to the availability of appropriations, the Commandant shall establish under section 58 of title 14, United States Code, a Blue Technology center of expertise.
 (b)MissionsIn addition to the missions listed in section 58(b) of title 14, United States Code, the Center— (1)shall—
 (A)promote awareness within the Coast Guard of the range and diversity of Blue Technologies and their potential to enhance Coast Guard mission readiness, operational performance, and regulation of such technologies;
 (B)function as an interactive conduit to enable the sharing and dissemination of Blue Technology information between the Coast Guard and representatives from the private sector, academia, nonprofit organizations, and other Federal agencies;
 (C)increase awareness among Blue Technology manufacturers, entrepreneurs, and vendors of Coast Guard acquisition policies, procedures, and business practices; and
 (D)provide technical support, coordination, and assistance to Coast Guard districts and the Coast Guard Research and Development Center, as appropriate; and
 (2)subject to the requirements of the Coast Guard Academy, may coordinate with the Academy to develop appropriate curricula regarding Blue Technology to be offered in professional courses of study to give Coast Guard cadets and officer candidates a greater background and understanding of Blue Technologies.
 (c)Blue Technology exposition; briefingNot later than 6 months after the date of the enactment of this Act, the Commandant shall provide to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a briefing on the costs and benefits of hosting a biennial Coast Guard Blue Technology exposition to further interactions between representatives from the private sector, academia, and nonprofit organizations, and the Coast Guard and examine emerging technologies and Coast Guard mission demands.
 (d)DefinitionsIn this section: (1)CenterThe term Center means the Blue Technology center of expertise established under this section.
 (2)CommandantThe term Commandant means the Commandant of the Coast Guard. (3)Blue technologyThe term Blue Technology means any technology, system, or platform that—
 (A)is designed for use or application above, on, or below the sea surface or that is otherwise applicable to Coast Guard operational needs, including such a technology, system, or platform that provides continuous or persistent coverage; and
 (B)supports or facilitates— (i)maritime domain awareness, including—
 (I)surveillance and monitoring; (II)observation, measurement, and modeling: or
 (III)information technology and communications; (ii)search and rescue;
 (iii)emergency response; (iv)maritime law enforcement;
 (v)marine inspections and investigations; or (vi)protection and conservation of the marine environment.
						
	
		November 13, 2018
		Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
